Case 2:20-cv-06979-FMO-AS Document 203 Filed 09/13/21 Page 1 of 3 Page ID #:3383



 1
 2                                                          9/13/2021
 3                                                               gga



 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                       WESTERN DIVISION—LOS ANGELES
11
12    DENIECE WAIDHOFER, an              Case No. 2:20-cv-06979-FMO-AS
13    individual; MARGARET
      MCGEHEE, an individual; and        SPECIAL MASTER’S ORDER
14    RYUU LAVITZ, LLC, a                REGARDING SCOPE OF MATTERS
15    Massachusetts limited liability    BEFORE SPECIAL MASTER DURING
      company,                           STAY OF PROCEEDINGS
16
                  Plaintiffs,
17                                       Judge: Hon. Fernando M. Olguin
            vs.                          Special Master: Hon. Suzanne H. Segal
18
19    CLOUDFLARE, INC., a Delaware
                                         Complaint Filed: August 3, 2020
      corporation; MULTI MEDIA, LLC,
20                                       Fac Filed: November 4, 2020
      a California limited liability
                                         Trial Date: Not Set
21    company; and JOHN DOES 1-21,

22                Defendants.

23
24
25
26
27
28

                                           1
                                          ORDER
Case 2:20-cv-06979-FMO-AS Document 203 Filed 09/13/21 Page 2 of 3 Page ID #:3384



 1
 2         On July 6, 2021, District Judge Olguin issued an order appointing a Special

 3   Master. On July 26, 2021, the parties submitted a stipulation and proposed order to the
 4
     District Judge regarding a stay of the proceedings while Defendants’ Motion to Dismiss
 5
 6   is pending before the Court. The proposed order regarding the stay of proceedings was

 7   signed and entered on July 27, 2021.
 8
           The parties dispute the meaning of the language used in the stipulation for a stay.
 9
10   Plaintiffs contend that the language means that the Special Master should consider any

11   disputes based on discovery served prior to the Court-ordered stay, as well as any
12
     disputes regarding requests to serve new discovery based upon a showing of good cause.
13
14   Defendants contend the scope of the stay should extend only to disputes concerning

15   “outstanding discovery issues” that were “currently pending” as of the July 26 Joint
16
     Stipulation and application for stay.
17
18         The Special Master finds that Defendants’ interpretation is consistent with the
19   intent of a stay of proceedings. The parties stayed the proceedings to avoid unnecessary
20
     costs and expenses of litigation, including the cost of new discovery disputes, while a
21
22   dispositive motion is pending before the District Judge. Plaintiffs’ interpretation would
23   increase costs during the stay by inviting the parties to engage in meet and confers and
24
     briefing or hearings over new discovery issues, not raised prior to the stay. The Special
25
26   Master finds that these disputes will not be prejudiced by waiting for the Court’s
27   resolution of the Motion to Dismiss. However, if these new discovery matters are
28

                                                2
                                               ORDER
Case 2:20-cv-06979-FMO-AS Document 203 Filed 09/13/21 Page 3 of 3 Page ID #:3385



 1   presented to the Special Master during the stay, the parties may incur unnecessary costs
 2
     associated with the Special Master’s review and resolution of such matters.
 3
 4         Accordingly, the scope of matters that may be brought to the Special Master is
 5   defined as any outstanding discovery matters that were “currently pending” prior to the
 6
     July 26, 2021 stipulation and proposed order.
 7
 8
 9          IT IS SO ORDERED.
10
11
12   DATED: September 13, 2021
                                                         Hon. Suzanne Segal (Ret.)
13                                                       Special Master
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                              ORDER
